This action was brought by the plaintiff, the shipper of a package from Columbia, S.C. to Williston, North Dakota, against the defendant, the initial carrier, to recover the penalty of fifty dollars, provided by the State statute of 1910 (26 Stat. 717), for failure to pay the loss or damage or trace the property and inform the person interested when, where and by which carrier the said property was lost, damaged or destroyed within forty days.
The Federal statute, known as the Carmack Amendment, provides that in such shipments as this the initial carrier shall be liable at all events for the loss or damage. This statute, without doubt, covers the subject of the liability of the initial carrier; and the later statute of the State providing an additional or different liability by imposing a penalty for failure to pay for the loss or damage, or to trace and locate the loss or damage and give information to the person interested, must yield to the Federal statute. Hence, there can be no recovery in this suit for the penalty against the initial carrier. The case does not require an expression of *Page 383 
opinion as to whether the State statute is not of force, in so far as it relates to terminal and intermediate carriers; and on that important point I think the Court should expressly reserve its opinion.